Name: Commission Regulation (EEC) No 2769/88 of 6 September 1988 amending Regulation (EEC) No 2469/88 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 9. 88 Official Journal of the European Communities No L 248/5 COMMISSION REGULATION (EEC) No 2769/88 of 6 September 1988 amending Regulation (EEC) No 2469/88 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1988/89 marketing year moisture content of 15,5 % to the other cereals as well , with the exception of Denmark where the request is limited to common wheat ; whereas these requests seem to be justified with regard to the quality of the 1988 harvest ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7 (7) thereof, Whereas under Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agencies (3), as last amended by Regulation (EEC) No 2391 /88 (4), the maximum moisture content was fixed at 14,5 % ; whereas Article 2(4) of the said Regulation also provides that the Member States may be authorized, on request and under certain conditions, to apply a higher moisture content ; Whereas by Regulation (EEC) No 2469/88 (*) the Commission has authorized certain Member States to apply a moisture content of 15,5 % for barley and 15 % for other cereals ; whereas these Member States have requested the authorization to apply the maximum HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2469/88 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1988 . For the Commission Frans ANDRIESSEN Vice-President f f (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26. 7. 1988, p. 16 . (3) OJ No L 174, 14. 7. 1977, p. 15. (4) OJ No L 205, 30. 7. 1988, p. 75. 0 OJ No L 213, 6. 8 . 1988, p. 5. 7. 9. 88No L 248/6 Official Journal of the European Communities ANNEX 'ANNEX Maximum moisture content for cereals offered for intervention during the 1988/89 marketing year Member State Maximum content Type of cereal Belgium Denmark 15,5% 15,5% 15,0% 15,5% 15,5% 15,5% 15,5% AH cereals All cereals except rye Rye All cereals All cereals All cereals All cereals' Germany Ireland Luxembourg Netherlands